DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Response to Amendment
	The amendment file 11/30/2020 has been entered. Claims 1-11 were previously cancelled. Claims 12 and 19 have been amended. Claims 12-26 remain pending in this application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed 08/28/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is rejection because it is dependent on itself. For the purposes of compact prosecution, claim 13 will be interpreted as being dependent on claim 12. 
Claim 18 recites the limitation “wherein each of the petals are substantially uniform.” This limitation of claim 18 could be interpreted as each petal is substantially uniform relative to one another or each petal is substantially uniform in thickness across an area. In light of the specification, claim 18 will be interpreted as each petal has a substantially uniform thickness across an area. 
The term "substantially" in claim 18 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, "substantially uniform" will be interpreted as a petal that has a thickness that does not vary by more than about 25% across the petal area as suggested by claim 20.
Claims 19-22 are also rejected due to dependency on claim 18.
	Claim 19 recites the limitation “each of the petals are substantially uniform and .	
The term "substantially" in claim 19 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, "substantially uniform" will be interpreted as a petal that has a thickness that does not vary by more than about 25% across the petal area as suggested by claim 20.
The term "high degree" in claim 19 is a relative term which renders the claim indefinite. The term "high degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of compact prosecution, "a high degree of uniformity” will be interpreted as a petal that has a thickness that does not vary by more than about 25% across the petal area as suggested by claim 20.
Claims 20-22 are also rejected due to dependency on claim 19. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 19 recites the limitation “each of the petals [are] substantially uniform” which is previously recited in claim 18 from which claim 19 depends. Claim 19 further recites “each petal has a high degree of uniformity.” Each petal having a high degree of uniformity is interpreted as having the same meaning as “each of the petals are substantially uniform. Each of the petals are “substantially uniform and have “a high degree of uniformity” is interpreted to mean that  the petals have a thickness that does not vary by more than about 25% across the petal area, as discussed above and therefore, claim 19 does not further limit the subject matter of claim 18, from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach et al. (Pub. No.: US 2014/0155808 A1), in view of Agrawal (Pub. No.: US 2017/0020744 A1), and further in view  of VanDenBogart et al. (Pub. No.: US 2010/0016780 A1) and further in view of Edgett et al. (Pub. No.: US 2007/0167902 A1). 
 Regarding claim 12, Nellenbach discloses (figs. 1-4) a tampon assembly, comprising:
A tampon applicator (30) having an insertion end (insertion tip 24) adjacent a barrel region (36) (¶ 0037, ln. 5-9), the insertion end having between three and eight petals (see petals 12, fig. 1) that are separated by slits (slot 55, ¶ 0018, ln. 4-5), the petals having a free end defining a forward most end (characterized by petal distal end 57) of the insertion end (¶ 0018, ln. 5-7, see fig. 4), the insertion end having a rearward most end defined by termination of the slits (characterized by petal base 56, ¶ 0018, ln. 5-7, see fig. 4), wherein the slits are arcuately shaped (see fig. 3), wherein the termination of the slits form a tear-drop shape (see fig. 3); and
A tampon pledget contained within the barrel region of the tampon applicator (¶ 0017, ln. 7-9). 
While Nellenbach fails to disclose the insertion end having a radius of curvature generally defining an exterior geometry of the insertion end between the forward most 
Further, Nellenbach fails to disclose that the termination of the slits have a radius of curvature between about 0.028 inches and about 0.030 inches, wherein each of the petals has a formed petal length of between about 0.40 inches and about 0.48 inches, wherein a total slit length between each of the petals is between about 0.50 inches and about 0.58 inches and wherein an ejection force that is required to eject the tampon pledget out of the barrel region through the insertion end is between 9.8 ounces and about 13.8 ounces. 
Agrawal teaches (fig. 11H) a tampon assembly in the same field of endeavor comprising a tampon applicator having an insertion end wherein the termination of the slits has a radius of curvature that is between about 0.028 inches and about 0.030 inches (see fig. 11H, 0.90 mm is about 0.03543 inches which is about 0.030 inches).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion end disclosed by Nellenbach such that the termination of the slits has a radius of curvature that is between about 0.028 inches and about 0.030 inches as taught by Agrawal. Doing so would allow more 
Further, VanDenBogart teaches (figs. 1 and 4) a tampon assembly in the same field of endeavor comprising a tampon applicator (21) wherein each of the petals (51) has a formed petal length (Lp) between about 0.4 inches and about 0.48 inches (petal length is between 10 and 20 mm, ¶ 0022, ln. 8-10, which is about 0.4 to 0.8 inches), wherein a total slit length between each of the petals is between about 0.50 inches and about 0.58 inches (slit length is same as petal length, see fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the petals and slits of Nellenbach in view of Agrawal such that each of the petals has a formed petal length of between about 0.40 inches and about 0.48 inches, wherein a total slit length between each of the petals is between about 0.50 inches and about 0.58 inches as taught by VanDenBogart. Doing so provides petals that are more readily flexed or bent transversely outward from their closed configuration to allow easier expulsion of the tampon from the barrel and to reduce the occurrences and strength of the petals pinching the user (VanDenBogart, ¶ 0022). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Edgett teaches (fig. 1) a tampon assembly (10) in the same field of endeavor wherein an ejection force that is required to eject the tampon pledget out of the barrel region through the insertion end is between 9.8 ounces and about 13.8 ounces (¶ 0047, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Nellenbach such that an ejection force that is required to eject the tampon pledget out of the barrel region through the insertion end is between 9.8 ounces and about 13.8 ounces as taught by Edgett. Doing so provides the tampon assembly with an ejection force within a desirable range to overcome petal resistance, reduce overall insertion forces and resistance, and reduce initial insertion membrane resistance (Edgett, ¶ 0046, ln. 3-5). Further, In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 16, Nellenbach further discloses (fig. 4) that each of the petals have a petal length (PL) that is the same (see fig. 4).
Regarding claim 17, Nellenbach further discloses (fig. 4) that each of the slits are equal in length (see fig. 4).
Regarding claim 18, Nellenbach further discloses (fig. 1) that each of the petals are substantially uniform (¶ 0021, ln. 7-10).
Regarding claim 19, Nellenbach further discloses (figs. 1 and 4) that each of the petals are substantially uniform and each petal has a high degree of uniformity (¶ 0021, ln. 7-10).
Regarding claim 20, Nellenbach further discloses (fig. 4) that each of the petals has an area, wherein each petal has a thickness that does not vary by more than about 25% across the petal area (¶ 0021, ln. 7-10). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach, Agrawal, VanDenBogart and Edgett as applied to claim 12 above, and further in view of Seki et al. (Pub. No.: US 2011/0273727 A1), hereinafter Seki.
Regarding claim 13, Nellenbach, Agrawal, VanDenBogart and Edgett fail to teach that each of the petals has a petal width between about 0.14 and 0.68 inches. 
Seki teaches (figs. 1 and 4B-4C) a tampon assembly (10) in the same field of endeavor wherein the widths of the petals (44) are between about 0.14 and 0.68 inches. Seki teaches that the diameter of the insertion region is 13.5 mm (see fig. 4B) which would result in a circumference of 42.39 mm and the embodiment comprises 6 petals (see fig. 4C). The width of each petal would therefore be 7.1 mm or 0.28 inches wide. 
It would have been obvious to modify the petals of Nellenbach, Agrawal, VanDenBogart and Edgett to be a width between about 0.14 and 0.68 inches as taught by Seki. Doing so would allow the tampon pledget to be ejected from the applicator at a comfortable ejection force range. In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach, Agrawal, VanDenBogart, Edgett and Seki as applied to claim 13 above, and further in view of Rentmeester (Patent No.: US 5,792,096), hereinafter Rentmeester.
Regarding claims 14, Nellenbach in view of Agrawal, VanDenBogart, Edgett and Seki fail to teach that the free end of each petal define an inscribed polygon, the 
Rentmeester teaches (annotated fig. 3 below) a tampon applicator in the same field of endeavor wherein the free end of each petal defines an inscribed polygon (see annotated fig. 3), and the inscribed polygon defines an inscribed circle (aperture 40, see annotated fig. 3) with a diameter of between 0.075 inches and about 0.150 inches (col. 6, ln. 10-12, diameter of 1.5 to 5.0 mm is equivalent to 0.059 inches to 0.197 inches). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the free ends of the petals of Nellenbach, Agrawal, VanDenBogart, Edgett and Seki such that they define an inscribed polygon, the inscribed polygon defines an inscribed circle with a diameter of between about 0.075 inches and about 0.150 inches as taught by Rentmeester. Inscribing a circle within an inscribed polygon allows the openings defined by the petals to be measured and a diameter between 0.075 inches and 0.150 inches provides an aperture that facilitates the subsequent unfolding of the petals during use as well as assures that the petals will symmetrically open (Rentmeester, col. 6, ln. 57-32). Further, in this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).

    PNG
    media_image1.png
    433
    643
    media_image1.png
    Greyscale
 
Rentmeester Annotated fig. 3
	Regarding claim 15, Nellenbach in view of Agrawal, VanDenBogart, Edgett, Seki and Rentmeester fail to teach a degree of closure between the inscribed circle and the termination of the slits of the petals is between about 0.1 and about 0.3.
	Rentmeester further teaches (annotated fig. 3 above) that the degree of closure between the inscribed circle and the termination of the slits is between about 0.1 and about 0.3 (col. 6, ln. 13-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the degree of closure between the inscribed circle and the termination of the slits of the invention Nellenbach, Agrawal, VanDenBogart, Edgett, Seki and Rentmeester such that it is between about 0.1 and about 0.3 as taught by Rentmeester. Making the degree of closure between the 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nellenbach in view of Agrawal, VanDenBogart and Edgett, as applied to claim 20 above, and further in view of LeMay et al. (Pub. No.: US 2004/0064082 A1), hereinafter Lemay.
	Regarding claim 21, Nellenbach, Agrawal, VanDenBogart and Edgett fail to teach that the thickness of the petal does not vary by more than about 10% across the petal area.  
	LeMay teaches (fig. 5) a tampon applicator (30) in the same field of endeavor wherein the thickness of the petal (44) does not vary by more than about 10% across the petal area (i.e., each petal is uniform in thickness, ¶ 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the petals of Nellenbach, Agrawal, VanDenBogart and Edgett such that the thickness does not vary by more than about 10% across the petal area as taught by LeMay. Doing so can result in processing efficiencies when making the applicator, ensures that each petal will function properly during storage and shipment as well as use, and can be more aesthetically pleasing to the consumer (LeMay, ¶ 0041).
claim 22, Nellenbach, Agrawal, VanDenBogart and Edgett fail to teach that the thickness of the petal does not vary by more than about 2% across the petal area.  
	LeMay teaches (fig. 5) a tampon applicator (30) in the same field of endeavor wherein the thickness of the petal (44) does not vary by more than about 2% across the petal area (i.e., each petal is uniform in thickness, ¶ 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the petals of Nellenbach, Agrawal, VanDenBogart and Edgett such that the thickness does not vary by more than about 2% across the petal area as taught by LeMay. Doing so can result in processing efficiencies when making the applicator, ensures that each petal will function properly during storage and shipment as well as use, and can be more aesthetically pleasing to the consumer (LeMay, ¶ 0041).

Response to Arguments
Applicant's arguments, see pages 4-5, filed 11/30/2020, with respect to the rejection of claims 18-22 under 35 USC §112(b) have been fully considered but they are not persuasive. As discussed in the rejection above, describing the petals as being “substantially uniform” can be interpreted in two ways. Applicant points to claim 19 to further define claim 18. Applicant further argues that “substantially uniform” refers to uniformity amongst the petals and each petals uniformity is confirmed by “each petal has a high degree of uniformity.” Applicant’s arguments have not clarified whether “substantially uniform” is intended to describe that the petals are uniform relative to one 
Applicant’s arguments, see pages 5-6, with respect to claim(s) 12-22 rejected under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 5-6, filed 11/30/2020, with respect to the rejection(s) of claim(s) 12-22 under 35 USC §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new ground(s) of rejection is made over Nellenbach in view of Agrawal, VanDenBogart and Edgett. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781